Exhibit 8.1 November 16, 2016 America First Multifamily Investors, L.P. 1004 Farnam Street, Suite 400 Omaha, NE68102 Re: U.S. Federal Income Tax Consequences Ladies and Gentlemen: We have acted as counsel for America First Multifamily Investors, L.P., a Delaware limited partnership (the "Partnership"), in connection with the filing of a Registration Statement on Form S-3 (the "Registration Statement") under the Securities Act of 1933, as amended (the "Securities Act"), only for the purposes of rendering an opinion on the partnership status of the Partnership and the tax considerations set forth in the Registration Statement, with respect to the registration of an indeterminate number of Beneficial Unit Certificates representing assigned limited partnership interests in the Partnership (the "Units"). This opinion is being furnished in accordance with the requirements of Item 16 of Form S-3 and Item 601(b)(8) of Regulation S-K.
